SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

220
KA 16-00216
PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, DEJOSEPH, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

TINA KRENKEL, DEFENDANT-APPELLANT.


DAVID J. FARRUGIA, PUBLIC DEFENDER, LOCKPORT (JOSEPH G. FRAZIER OF
COUNSEL), FOR DEFENDANT-APPELLANT.

THEODORE A. BRENNER, DEPUTY DISTRICT ATTORNEY, LOCKPORT (THOMAS H.
BRANDT OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Niagara County Court (Matthew J.
Murphy, III, J.), rendered January 12, 2016. The judgment convicted
defendant, upon her plea of guilty, of criminal possession of a
controlled substance in the seventh degree.

     It is hereby ORDERED that said appeal is unanimously dismissed
(see People v Bald, 34 AD3d 1362, 1362).




Entered:    March 24, 2017                         Frances E. Cafarell
                                                   Clerk of the Court